Case 3:20-bk-31637-SHB   Doc 30 Filed 10/15/20 Entered 10/15/20 15:17:36   Desc
                         Main Document     Page 1 of 4
Case 3:20-bk-31637-SHB   Doc 30 Filed 10/15/20 Entered 10/15/20 15:17:36   Desc
                         Main Document     Page 2 of 4
Case 3:20-bk-31637-SHB   Doc 30 Filed 10/15/20 Entered 10/15/20 15:17:36   Desc
                         Main Document     Page 3 of 4
Case 3:20-bk-31637-SHB   Doc 30 Filed 10/15/20 Entered 10/15/20 15:17:36   Desc
                         Main Document     Page 4 of 4
